DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 09/12/2022.  

	
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11219322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of claim 1 of the instant application is fully encompassed by the patented case in that claim 1 is verbatim and/or slightly broader than claim 1 of the patented case. It further would have been obvious to omit the final limitation (“wherein each of the first, second, and third heights are different”) since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,219,322.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,219,322.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,219,322.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,219,322.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,219,322.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,219,322.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,219,322.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,219,322.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,219,322.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,219,322.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,219,322.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,219,322.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,219,322.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,219,322.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,219,322.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,219,322.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,219,322.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,219,322.

Drawings
	The drawing objections made in Non-Final Rejection on 04/11/2022 are maintained. Please see the section below titled ‘Response to Arguments’ regarding the arguments made by the Applicant.
------------------------------------------------------------------------------------------------------------------------------------------
	
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following underline portion must be shown or the feature(s) canceled from the claim(s):
“and is configured to support at least a portion of a person's neck when the person is lying supine with at least a Page 39 of 43portion of their neck in contact with the third support and at least a portion of their head in contact with the head support surface”.

	  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
	The claim objections made in the Non-Final Rejection on 04/11/2022 are withdrawn in light of the amendments to the claims filed on 09/12/2022.

	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (WO 2016010281 A2) in view of Sramek (US 20140208515 A1).
In regards to Claim 1, Choi teaches: A pillow (100 – Fig. 1), comprising: a base (see annotated Fig. 4.1), a front terminal end (see annotated Fig. 4.1), a rear terminal end (see annotated Fig. 4.1), a first side (see annotated Fig. 4.1) and a second 5side (see annotated Fig. 4.1); a head support surface (112 – Fig. 1) configured to support at least a portion of a person's head (“the back of the head supporting unit 112 to the head portion directly touches the user”, Fig. 11), wherein at least a portion of the head support surface is disposed at a head support height above the base (see annotated Fig. 4.1); a first support (111 – Fig. 1) having a first support surface (see annotated Fig. 4.2) with a first apex (see annotated Fig. 4.2) disposed at a first 10height (see annotated Fig. 4.2) above the base; a second support (see annotated Fig. 4.2) having a second support surface (see annotated Fig. 4.2) with a second apex (see annotated Fig. 4.2) disposed at a second height (see annotated Fig. 4.2) above the base; and a third support (see annotated Fig. 4.3) having a third support surface (see annotated Fig. 4.3) with a third apex (see annotated Fig. 4.3) disposed at a third height (see annotated Fig. 4.3) above the base; 15wherein the first support surface is disposed on the first side between the front and rear terminal ends (see annotated Fig. 4.2) and is configured to support at least a portion of a person's neck (see Fig. 11, edges are in contact with a portion of user’s neck on either side, see annotated Fig. 4.3) when the person is lying supine (Fig. 11, “… a stable angle of the user's head part and neck, lying from the floor surface made so that you can take to sleep.”), with at least a portion of their neck in contact with the first support (see Fig. 11, edges are in contact with a portion of user’s neck, see annotated Fig. 4.3) and at least a portion of their head in contact with the head support surface (Fig. 11, “the back of the head supporting unit 112”); 20wherein the second support surface is disposed on the second side between the front and rear terminal ends (see annotated Fig. 4.2) and is configured to support at least a portion of a person's neck (see Fig. 14, edges are in contact with a portion of user’s neck on either side, see annotated Fig. 4.3) when the person is lying supine (Fig. 11, “… a stable angle of the user's head part and neck, lying from the floor surface made so that you can take to sleep.”) with at least a portion of their neck in contact with the second support (see annotated Fig. 4.3) and at least a portion of their head in contact with the head support surface (Fig. 11, “the back of the head supporting unit 112”); 25wherein the third support surface is disposed frontward of the rear terminal end (see annotated Fig. 4.3) between the first and second sides (see annotated Fig. 4.3) and is configured to support at least a portion of a person's neck when the person is lying supine (“Therefore, health pillow, but at the same time to take a good night's sleep and a stable protecting the cervical spine, the cervical spine is formed backrest and headrest are an integral part of the body is difficult for use only in such neck, waist, chest.”) [with at least a Page 39 of 43portion of their neck in contact with the third support and at least a portion of their head in contact with the head support surface;] and wherein the first, second and third heights are greater than the head support height (Fig. 1 and Fig. 11 – please note indentation of head in Fig. 11)).
 Choi does not explicitly teach: with at least a Page 39 of 43portion of their neck in contact with the third support and at least a portion of their head in contact with the head support surface. 
Sramek teaches: with at least a Page 39 of 43portion of their neck (4 – Fig. 9, Para 0074 and 0078) in contact with the third support and at least a portion of their head in contact with the head support surface (Para 0074 – “hollowed region 4' outlined by the edge 4-1 that provides room for the head to tip backward”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Choi with these aforementioned teachings of Sramek for the purpose of creating a multifunctional pillow with each side being versatile for use. The intended function of pillows is all around comfort, therefore, it is not out of the context of the invention to utilize different sides for the head, neck or alternative body regions for the purpose of support, stability, and/or comfort.

    PNG
    media_image1.png
    385
    581
    media_image1.png
    Greyscale

Annotated Fig. 4.1 from Choi


    PNG
    media_image2.png
    344
    604
    media_image2.png
    Greyscale

Annotated Fig. 4.2 from Choi

    PNG
    media_image3.png
    344
    564
    media_image3.png
    Greyscale

Annotated Fig. 4.3 from Choi


In regards to Claim 2, Choi teaches: The pillow of claim 1, wherein at least two of the first, second and third heights are different (“More specifically, by the neck support portion 113 is located at the end portion below the middle of the first body portion 111 may be different from the height of the first support part (111c) and the second support portion (111d).”, see note #1 below).
Note #1: 
“More specifically, by the neck support portion 113 is located at the end portion below the middle of the first body portion 111 may be different from the height of the first support part (111c) and the second support portion (111d).”
“In this case, the second body portion 121 is the height of the highest part can be formed in approximately 15 ~ 18cm.”
Due to the ability of 111c and 111d being of different heights, along with the highest part of the second support 121 being the greatest height it is noted there is a minimum of two heights that may be different than each other. Which can also be easily viewed in the figures (Figs. 1, 5 and 6).

In regards to Claim 3, Choi teaches: The pillow of claim 1, but does not explicitly teach, wherein each of the first, second and third heights are 10different. Sramek teaches: wherein each of the first, second and third heights are 10different (see annotated Figs. 9-12 + 15-18, and note #2 below).
Note #2:
Due to annotated Fig. 9-12 below showing the variability of heights it is understood that each first, second, and third height may be different. 
Please note the following paragraphs also from Sramek:
Para 0074:The core 12 includes a body 4 and spacers 2L-1 and 2L-2 (aka first surface/height) and spacers 2R-1 and 2R-2 (aka second surface/height). Additionally, the core 12 includes neck spacers 3. The core spacers are removably attached to the body 4 and to each other so as to enable the height of the core to be adjusted. Such adjustment is to aid in providing a pillow which achieves good head and body alignment both on conventional mattresses and on mattresses that have alignment features integral to the mattresses (therefore first and second height may be adjusted and different)
Para 0080: The neck spacers 3-1, 3-2 and 3-3 (aka third surface/height) are individually removable from the body 4 and from each other so as to enable the height of the neck region of the core 12 to be adjusted (therefore third height may be adjusted and different).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the height modification based on spacers for the body and neck region of Sramek to the pillow of Choi as variable dimensions are considered commonly found in pillows as a variety is needed for proper comfort especially in the region of the cervical spine. 
It is also noted, that it would have been an obvious matter of design choice to select the shape and dimensions within a specified degree because there is no invention in merely changing the shape, dimension or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).

    PNG
    media_image4.png
    852
    628
    media_image4.png
    Greyscale

Examiner’s Annotation of Figs. 9-12 + 15-18
In regards to Claim 4, Choi teaches: The pillow of claim 1, further comprising a recess (111a – Fig. 4) disposed at least partially between the third support and the head support surface (see annotated Fig. 4.1 and 4.3).  
In regards to Claim 6, Choi teaches: The pillow of claim 1, wherein the head support surface further comprises a plurality of grooves (see annotated Fig 1.1).  

    PNG
    media_image5.png
    265
    541
    media_image5.png
    Greyscale

Annotated Fig. 1.1 from Choi

In regards to Claim 7, Choi teaches: The pillow of claim 6, wherein the plurality of grooves is disposed between the front terminal end and the third support (see annotated Fig. 1.1).  

In regards to Claim 8, Choi teaches: The pillow of claim 7, wherein at least one of the plurality of grooves is transverse (see note #3 below) to the front terminal end.  
Note #3: 
The definition of transverse “situated or extending across something”, as such, the plurality of grooves are situated or extending across from the front terminal end.
In regards to Claim 9, Choi teaches: The pillow of claim 1, further comprising a cavity (see annotated Fig. 2.1) in the base that extends into 5at least one of the first, second and third supports (in the base of 120 - Fig. 1).  

In regards to Claim 10, Choi teaches: The pillow of claim 9, wherein the cavity is configured to receive at least a portion of an insert (122 – Fig. 2, see annotated Fig. 2.1).  

    PNG
    media_image6.png
    211
    300
    media_image6.png
    Greyscale

Annotated Fig. 2.1 from Choi

In regards to Claim 11, Choi teaches: The pillow of claim 10, further comprising an insert (122, see note #4 below) configured to couple with the cavity (see annotated Fig 2.1).  
Note #4: 
The Examiner is noting that “an insert” is the same insert and not a new insert, as Claim 10 has stated dependency upon Claim 9.

In regards to Claim 12, Choi teaches: The pillow of claim 1, but does not teach, wherein the first height is less than the second height and the second height is less than the third height. Sramek teaches: wherein the first height is less than the second height and the second height is less than the third height (see Examiner’s Annotation of Figs. 9-10 + 15-18 above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the height modification based on spacers for the body and neck region of Sramek to the pillow of Choi as variable dimensions are considered commonly found in pillows as a variety is needed for proper comfort especially in the region of the cervical spine. 
It is also noted, that it would have been an obvious matter of design choice to select the shape and dimensions within a specified degree because there is no invention in merely changing the shape, dimension or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).

In regards to Claim 13, Choi teaches: The pillow of claim 1, wherein at least a portion of the third support surface is disposed between the rear terminal end and at least one of the first and second support surfaces (see annotated Fig. 4.3).  
20 In regards to Claim 14, Choi teaches: The pillow of claim 1, wherein the third support surface intersects (111b) at least one of the first and second support surfaces (“Referring to Figures 3-6, the first surface (111a) and a second side (111b) may be formed on the side of the first body portion 111 in contact with the upper side of the second body portion 121”).  
In regards to Claim 15, Choi teaches: The pillow of claim 1, wherein at least a portion of one or more of the first, second and third support surfaces is convex (see Fig. 4, third support surface is convex, see note #5 below). 
Note #5: It would have been an obvious matter of design choice to select the shape of the one or more surfaces to be concave, because there is no invention in merely changing the shape or form of an article such as a pillow without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

In regards to Claim 16, Choi teaches: The pillow of claim 1, further comprising a transition surface (113 – Fig. 4) disposed at least partially between the head support surface and the front terminal end (see annotated Fig. 4.1).  

In regards to Claim 17, Choi teaches: The pillow of claim 1, further comprising at least one of a recess (111a – see annotated Fig. 4.1) and a through opening (123 – see annotated Fig. 4.1) disposed at least partially between the third support surface (121 – see annotated Fig. 4.3) and the head support surface (see annotated Fig. 4.1) and configured to receive at least a portion of a crown of a 5person's head (see Fig. 11) when the person is lying supine (Fig. 11), but does not teach, with at least a portion of their neck in contact with at least a portion of the third support surface. 
Sramek teaches: with at least a Page 39 of 43portion of their neck (4 – Fig. 9, Para 0074 and 0078) in contact with the third support and at least a portion of their head in contact with the head support surface (Para 0074 – “hollowed region 4' outlined by the edge 4-1 that provides room for the head to tip backward”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Choi with these aforementioned teachings of Sramek for the purpose of creating a multifunctional pillow with each side being versatile for use. The intended function of pillows are all around comfort, therefore, it is not out of the context of the invention to utilize different sides for the head, neck or alternative body regions for the purpose of support, stability, and/or comfort.
In regards to Claim 18, Choi teaches: The pillow of claim 1, further comprising at least one of a recess (111a – see annotated Fig. 4.1) and a through opening (123 – see annotated Fig. 4.1) disposed at least partially between the third support surface (121 – see annotated Fig. 4.3) and the 10head support surface and configured to receive at least a portion of a crown of a person's head (see Fig. 11) when the person is lying supine (Fig. 11) with at least a portion of their neck in contact with at least a portion of any of the first and second supports (see Fig. 14, edges are in contact with a portion of user’s neck, see also annotated Fig. 4.3).  
20 In regards to Claim 20, Choi teaches: The pillow of claim 1, further comprising at least one of a recess (see annotated Fig. 9.1) and a through opening (see annotated Fig. 9.1 showing opening) disposed at least partially between the third support surface and the head support surface (see annotated Fig. 4.1 and 4.3 and the surface locations), and an insert (122 – see annotated Fig. 9.1) configured to be at least partially disposed within the at least one recess or through opening (disposed in through opening, see annotated Fig. 9.1), wherein the insert comprises a second head support surface (see oval region, see annotated Fig. 9.1).

Allowable Subject Matter (ASM)
	Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 5, the primary reference of Choi fails to utilize the through opening of the pillow when the user is supine and does not contact the user’s neck. Rather in the prone position the through hole is used to contact the user’s face. This configuration can be shown in Figure 10 where the mouth and nose region are placed into the hole and the face is contacting the exterior portion of the hole, however, Choi in this configuration does not show a portion of the user’s neck in contact with its third support. 
In regards to Claim 19, the primary reference of Choi fails to disclose the third support contacting the user’s neck when the user lies in a supine position with their head disposed in the opening. Rather in the prone position the user contacts this region as shown in Figure 10. Although, the figure does disclose inwardly facing walls there is no way to overcome the supine vs. prone positioning distinction along with the neck placement on the third support surface (see inwardly facing walls in annotated figure below).

    PNG
    media_image7.png
    256
    336
    media_image7.png
    Greyscale

Inwardly Facing Walls – not considered as ASM
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
	Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
Regarding the Drawing Objections:
Applicant’s request for the Drawing Objections to be withdrawn, per Figs. 10, 11, 29, and 31 as to showing that ‘at least a portion of their neck in contact with the third support’.  

Regarding Claim 1:
Applicant respectfully contends that the Office is mistaken, as Applicant cannot find anything in Choi to support the Office's assertion. In fact, Choi explicitly says that his "neck supporting portion [113 is] disposed at the end of the back-of-head supporting portion [112] so as to support the neck of the user," emphasis added. Choi discloses those two portions as being adjacent, but having no overlap. In other words, Choi's neck supporting portion 113 is distinct from his back-of-head supporting portion 112, such that his back-of-head supporting portion 112 does not support the user's neck. 

Regarding Claim 3:
(1.1) Claim 3 recites "wherein each of the first, second and third heights are different." This is shown, for example, in Fig. 3, among other places. The Office acknowledges that Choi "does not explicitly teach, wherein each of the first, second and third heights are different." While the Office contends that Sramek teaches "wherein each of the first, second and third heights are different," there is absolutely nothing in Sramek to support that assertion. Rather, Applicant respectfully contends that the Office's mistaken conclusion is impermissibly based on a hindsight analysis, using Applicant's present disclosure as a guide.
(1.2) There is simply no suggestion, anywhere in Sramek, of his core spacers 2R,2L being adjusted differently than one another.
(1.3) Sramek does not actually teach or suggest "wherein each of the first, second and third heights are different," as recited in claim 3. Only the present application teaches such a limitation. As a result, the proposed combination of Choi and Sramek does not properly teach, suggest, or otherwise render obvious the limitations of claim 3.

Regarding Claim 6:
Claim 6 recites "wherein the head support surface further comprises a plurality of grooves." While the Office alleges that Choi's "head support surface further comprises a plurality of grooves," that is simply not supported by Choi's disclosure. Rather, Choi only teaches one recess 112. That one recess cannot legitimately be said to constitute "a plurality of grooves," if the word plurality is given any meaning at all.

Regarding Claim 12: 
Claim 12 recites "wherein the first height is less than the second height and the second height is less than the third height." The Office acknowledges that Choi "does not explicitly teach, wherein the first height is less than the second height and the second height is less than the third height." While the Office contends that Sramek teaches "wherein the first height is less than the second height and the second height is less than the third height," there is absolutely nothing to support that assertion. More specifically, as discussed above with respect to claim 3, there is nothing in Sramek to support the assertion that the first height is actually different from the second height. As a result, the proposed combination of Choi and Sramek does not properly teach, suggest, or otherwise render obvious the limitations of claim 12.

Examiner’s Response to Arguments:
Regarding the Drawing Objections, the Examiner respectfully disagrees. The third neck support (132) as shown in Fig. 10 is touching the upper back or shoulder blade portion of the user. 
It is to be noted that the Examiner when viewing the images sees element (132) is several different locations. Annotated Drawings of the Instant Invention are shown below to point out that 132 is shown in several different positions ranging from the base of the third support to the top of the third support. There is no consistency of element (132) in any of the figures shown. 
When Examining, the Examiner utilized Fig. 10 of the applicant’s instant invention to interpret the Claim. The following is stated in Claim 1:
“and is configured to support at least a portion of a person's neck when the person is lying supine with at least a Page 39 of 43portion of their neck in contact with the third support and at least a portion of their head in contact with the head support surface”.

Therefore, with Figure 10 showing the third support in use, the Examiner has shown in the Annotated Drawings of the Instant Invention below, that the user’s upper back is in contact with the support and not the neck. It is suggested to address the drawings and update where element (132) is to be placed, providing further consistency amongst all figures.
Please further note, that only a few figures were annotated, and not all issues of element (132) are addressed by the Annotated Drawings below.

    PNG
    media_image8.png
    900
    845
    media_image8.png
    Greyscale

Annotated Drawings of the Instant Invention
  Regarding Applicant’s Argument above to Claim 1, the Examiner points to the ‘(Explanation of the sign)’. Element (112) states that it is the ‘laryngeal head support part’. It is well known that laryngeal means, relating to the larynx. The larynx is commonly called the voice box, and is located on the top of the neck and is essential for breathing, vocalizing, etc. 
The Examiner can agree that elements (112) and (113) are distinct however, since the element description of (112) is the ‘laryngeal head support part’ then it is understood that a portion of the neck (even its highest point closest to the head) is still supported by the element.
 Regarding Applicant’s Argument above to Claim 3 (1.1-1.3), Choi was used in combination with Sramek. Sramek as disclosed teaches in Para 0030 a pillow capable of supporting the head and neck of a user. Wherein a plurality of removable spaces for adjusting the height of the core including core spacers and neck spacers. Furthermore, Paras 0071-0074 all disclose that the purpose behind adjusting and removably attaching the spacers is for the purpose of aiding and achieving a good head and neck alignment. As such, this feature of adjustability for the comfort and well-being of the user, is very well known in the field of endeavor. Furthermore, ‘adjustable’ as defined in the Carbridge Dictionary is ‘able to be changed to suit particular needs’. With this definition in mind, it can be understood that since each spacer and neck spacer height can be adjusted, then each one can be individually changed to suit the particular needs and wants of a user for the purpose of comfortability.
 Regarding Applicant’s Argument above to Claim 6, the Examiner points to Annotated Fig. 1.1 from Choi. Wherein the plurality of grooves is denoted by two arrows pointing to the transition points of 112 with respect to 113 and 114. As such, two grooves aka the plurality of grooves is shown by the primary reference of Choi.
 Please reference, bullet point ‘C’ from above, discussing the ability for Sramek to be adjustable and the that adjustability is based on a user’s comfortability.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/20/2022